Citation Nr: 0413814	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
foot injury.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1953 to May 1955.  This matter comes to the Board of 
Veterans' Appeals (Board) from a September 2002 decision of 
the Winston-Salem Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 2003, the veteran appeared 
before the undersigned at a Travel Board hearing at the RO.  
It was agreed at the hearing that the record would be held 
open in abeyance for sixty days for additional evidence to be 
submitted.  No additional evidence was received during the 
abeyance period.  

In part the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  A March 1997 rating decision denied service connection 
for residuals of a right foot injury, and for degenerative 
disc disease of the lumbar spine, finding that the disorders 
were not incurred in, aggravated by, or otherwise related to 
service; the veteran did not initiate an appeal of the 
decision.  

2.  Evidence received since the March 1997 decision tends to 
relate current right foot and lumbar spine disorders to 
service; it bears directly and substantially on the matters 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claims.  



CONCLUSION OF LAW

Evidence received since the March 1997 RO decision is new and 
material, and the claim of service connection for residuals 
of a right foot injury, and for degenerative disc disease of 
the lumbar spine, may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  Well-
groundedness is not an issue.  A review of the record 
indicates that the veteran received adequate notification of 
the VCAA and implementing regulations via January 2002 and 
January 2003 correspondence from the RO.  As the decision 
below represents a full grant as to the aspect addressed, 
remanding the case for further notice at this point would 
serve no useful purpose, but would merely cause needless 
delay.  The veteran is not prejudiced by the decision being 
made.  

Background

By an unappealed decision in March 1997, the RO denied 
service connection for residuals of right foot and back 
injuries, finding that such disorders were not incurred in, 
aggravated by, or otherwise related to service.  The March 
1997 RO decision is the last final decision of record on the 
matter of service connection for right foot and lumbar spine 
disabilities.  

As a preliminary matter, the Board notes that the veteran's 
service medical and personnel records are not associated with 
the claims file.  The RO acknowledged that those records, 
both medical and personnel, are presumed lost in a 1973 fire 
at the National Personnel Records Center's (NPRC) storage 
facility in St. Louis, Missouri.  

Essentially, the veteran contends that he had no medical 
problems prior to service.  He has reported that he was 
assigned as a parachutist, and he injured his right foot and 
lower back in approximately September 1954 when he made his 
first parachute jump.  The RO was able to obtain morning 
reports from the 82nd Airborne Division, showing that the 
veteran was convalescing in a military base hospital in 
September and October 1954.  The morning reports, however, do 
not show any diagnosis, or otherwise indicate the medical 
reason for the convalescence.  

Postservice medical evidence includes records and reports 
from two private physicians, dated from August 1987 to 
September 1995, which do not relate to a right foot or low 
back disorders.  

On VA examination in December 1996, the veteran reported a 
history of numerous medical problems, including of the 
thoracic spine.  He also reported an "ankle problem of the 
right ankle resulting from injury sustained in a parachute 
jump when he was in service."  Examination revealed no gross 
abnormalities of the thoracic spine.  X-rays of the spine 
showed moderate degenerative changes, most pronounced at the 
lumbosacral junction.    The veteran walked with a slight 
antalgic gait and favored his right foot.  He could walk on 
his toes and heels but he limped slightly when doing so.  The 
diagnosis, in pertinent part, was low back pain with reduced 
range of motion (with degenerative disc disease shown by X-
rays), and "[r]esiduals of right ankle."  

Evidence received subsequent to the March 1997 RO decision 
includes:

?	Copies of the service morning reports, and private 
medical records that were already of record.  

At the August 2003 hearing before the undersigned, the 
veteran recounted the parachuting incident at Fort Bragg 
during which he contends he broke his right foot and injured 
his lower back.  He stated that it was very windy during the 
jump, and two panels of his parachute ripped preventing him 
from guiding it properly.  Apparently he landed in a foxhole, 
breaking his right foot and injuring his lower back, and he 
was transported by stretcher to an on-base hospital.  The 
veteran recalled that he was hospitalized approximately 30 
days.  He testified that a cast was placed on his right foot, 
his right foot was placed in traction, and an abdominal cast 
was placed around his torso.  He stated that he was assigned 
to light duty and worked in the officers' mess hall after he 
was released from the hospital.  The veteran recalled that he 
underwent examination on his separation from service, during 
which he and the examiner discussed a spinal injury.  The 
veteran's daughter testified that when she was a child he 
told her stories about service, and told her that he injured 
his back during a parachute jump when he "hit a foxhole and 
landed on his back with his foot under him."  She also 
testified that he told her stories about the subsequent 
hospital convalescence, including medical care he received 
from a nurse nicknamed "[redacted]."  The veteran testified 
that he received medical treatment for his injuries following 
service, but that he was not sure he could obtain records of 
that treatment as the physician who treated him was deceased.  
The veteran worked as a mason after service, and he reported 
that he had missed work due to low back problems.  The 
veteran and his daughter both testified that current symptoms 
related to his low back and right foot included stiffness and 
pain.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
residuals of a right foot injury, and for degenerative disc 
disease of the lumbar spine, was last finally denied by the 
RO in March 1997.  That determination is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2003).  Generally, when a claim 
is disallowed, it may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered.  
Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  Service connection may 
also be granted for a disease that is aggravated by service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2003).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

The Board finds that evidence added to the record since the 
March 1997 RO decision was not previously of record, is 
relevant, and is so significant that it must be considered to 
decide fairly the merits of the claims of service connection 
for right foot and lumbar spine disorders.  The claims were 
denied previously essentially based on a finding that there 
was no competent (medical) evidence establishing a 
relationship between a current right foot disorder and/or a 
lumbar spine disorder and service.  Now there is additional 
evidence (in the form of testimony by the veteran and his 
daughter) indicating that he sustained right foot and low 
back injuries in service.  While the veteran and his daughter 
are not competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education (such as medical nexus), see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), they are 
competent to establish that, when the veteran's daughter was 
a child, he recounted specific details to her regarding his 
foot and spine injuries in service, as well as details 
pertaining to treatment he received for those injuries.  The 
testimony of the veteran and his daughter is presumed 
credible, and considered in light of service morning reports 
showing hospital convalescence at approximately the same time 
of the alleged right foot and low back injuries in service, 
reasonably tends to indicate that he did in fact sustain 
injuries to his right foot and lumbar spine while on active 
duty.  In short, the only objective evidence contemporaneous 
with the veteran's alleged injuries (the morning reports) 
supports his accounts.  As it contributes to a more complete 
picture of the circumstances surrounding the origin and 
nature of the disabilities, and thus is new and material, the 
evidence is sufficient to reopen the claims of service 
connection for residuals of a right foot injury and for 
degenerative disc disease of the lumbar spine,.  See Hodge, 
155 F.3d at 1363.  


ORDER

The appeal to reopen claims of service connection for 
residuals of a right foot injury, and for degenerative disc 
disease of the lumbar spine, is granted.  


REMAND

Since the claims seeking service connection for residuals of 
a right foot injury, and for degenerative disc disease of the 
lumbar spine, are reopened, VA now has a further duty to 
assist the veteran in development of the claims.  

As noted above, the veteran's service medical records are 
unavailable as a fire at the NPRC possibly destroyed them in 
1973.  The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing his 
claims.  This duty includes the search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. 
App. 83 (1992).  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination when indicated.  Inasmuch as VA has a heightened 
duty to assist the veteran in this case, the evidence at hand 
suggests that further medical evaluation is indicated 
regarding whether the veteran has a current right foot and/or 
lumbar spine disorder that is related to service.  This is so 
particularly in light of the postservice medical evidence (a 
report of December 1996 VA examination) showing diagnoses of 
right ankle and lumbar spine disorders, taken in conjunction 
with morning reports showing that a period of hospital 
convalescence during service and the testimony that 
convalescence was for related injuries.  As there is no 
indication that a medical opinion has been sought as to 
whether the veteran's right foot and low back disorders are 
related to service, further development for such opinion is 
indicated.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that treated him for any right 
foot or spine disorder prior to December 
1996, then obtain records of such 
treatment from all sources identified.  
2.  The RO should then arrange for the 
veteran to be afforded an examination by 
an orthopedic specialist to determine 
whether he has a right foot and/or lumbar 
spine disorder related to injury(ies) in 
service..  The veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should ask the veteran to 
describe the injuries in service, and the 
course of treatment provided.  Based on 
review of the record and examination of 
(and accounts by) the veteran, the 
examiner should provide a diagnosis for 
any current right foot or lumbar spine 
disorder the veteran has, and opine 
whether such current right foot and/or 
lumbar spine disorder is, as likely as 
not, related to an injury in service as 
described by the veteran.  The examiner 
must explain the rationale for any 
opinion given.

3.  The RO should then readjudicate the 
claims de novo.  If either remains 
denied, the RO should provide the veteran 
and his representative with an 
appropriate supplemental statement of the 
case, and give them the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



